internal_revenue_service department of the treasury index number 468a number release date washington dc person to contact telephone number refer reply to cc dom p si 6-plr-119102-99 date date legend seller taxpayer parent company buyer buyer plant plant plant plant district commission a commission b commission c commission d trustee a b c d e this letter responds to your request dated date that we rule on certain tax consequences of the sale of the plants from seller to buyers as set forth below you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to the seller’s qualified nuclear decommissioning fund as plr-119102-99 well as rulings regarding the proper realization and recognition of gain and loss on the sale of the plant the taxpayer has represented the following facts and information relating to the ruling_request the seller owns and operates electric generation plants the seller is a wholly- owned subsidiary of the parent and is under the audit jurisdiction of the district the seller owns an a percent interest in each of plant sec_1 and the seller owns a c percent interest in each of plant sec_3 and the seller has established for each of the plants a qualified nuclear decommissioning fund maintained by the trustee rates charged by the seller for electricity generated at the plants have been under the jurisdiction of the commissions commissions a c and d and or their related states have ordered the restructuring and deregulation of the electric industry as part of this restructuring the seller will sell b percent of plant sec_1 and to buyer in addition the seller will sell all of its interest in plant sec_3 and and b percent of plant sec_1 and to buyer buyer currently owns a d percent interest in plant sec_1 and and an e percent interest in plant sec_3 and in each of these transactions the applicable buyer will pay cash plus other consideration and assume the liabilities including decommissioning of the seller with respect to the interest transferred the seller will transfer to the buyers all of the assets associated with the plants including its qualified and nonqualified nuclear decommissioning funds in the case of buyer these transferred funds would be combined with the existing funds maintained by buyer with respect to its interests in the plants concurrent with these transactions the company also a wholly-owned subsidiary of the parent will sell its interest in plant sec_1 and to the buyers and its interest in plant sec_3 and to buyer the sale of the seller’s interests in the plants to the buyers is conditional on the concurrent sale of the company’s interests in the plants to the buyers requested ruling neither the seller nor its qualified funds will recognize any gain_or_loss or otherwise take into account any income_or_deduction by reason of the transfer of the qualified nuclear decommissioning fund assets to the buyers at closing sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified nuclear decommissioning fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total plr-119102-99 nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_468a provides that the rate_of_tax on the income of a qualified nuclear decommissioning fund is percent sec_468a provides in pertinent part that the assets in a qualified nuclear decommissioning fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified nuclear decommissioning fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1 468a- c i provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified nuclear decommissioning fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein the service will generally treat these sales under sec_1_468a-6 as dispositions qualifying under the general provisions of sec_1_468a-6 this exercise of discretion will apply to the provisions of except those outlined in 468a-6 e with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 the seller’s funds will not plr-119102-99 be disqualified upon the sales when the funds are transferred to the buyers sec_1_468a-6 provides that neither a seller of an interest in a nuclear power plant nor the seller’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale accordingly neither the seller nor its qualified nuclear decommissioning funds will recognize gain_or_loss or otherwise take into account any income_or_deduction upon the transfer of the qualified nuclear decommissioning funds to the buyers as a result of the sales requested ruling seller’s gain_or_loss on the sale of the plant and associated assets will be the difference between seller’s basis in such assets excluding the assets contained in the qualified nuclear decommissioning fund and its amount_realized taking into account the allocation of consideration pursuant to sec_1060 sec_1001 provides that a taxpayer’s gain from the sale of property shall be the excess of the amount_realized over the taxpayer’s adjusted_basis provided in sec_1011 for determining gain and that the taxpayer’s loss from the sale of property shall be the excess of the taxpayer’s adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1 1t a provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate the consideration under the residual_method as described in sec_1_338-6t and sec_1_338-7t in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis in the transferred assets is determined wholly by reference to the consideration paid for such assets sec_1_1060-1t c defines a seller’s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit plr-119102-99 card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in sec_197 except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not it qualifies as a sec_197 intangible consideration is first reduced by the amount of class_i_assets transferred by the seller the remaining consideration is then allocated among the class_ii_assets pro_rata to the extent of their fair_market_value then among the class_iii_assets pro_rata to the extent of their fair_market_value then among the class_iv_assets pro_rata to the extent of their fair_market_value then among the class_v_assets pro_rata to the extent of their fair_market_value then among the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated to the class_vii_assets sec_1_1060-1t c 338-6t b and 338-6t b the following example illustrates the operation of sec_1060 on date1 an applicable_asset_acquisition is made the assets sold consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure and a basis in the hands of the seller of dollar_figure class_iii_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_v_assets with fair_market_value of dollar_figure and a basis of dollar_figure and class_vi_assets with a fair_market_value of dollar_figure and a basis of dollar_figure the consideration consists of dollar_figure cash and an assumed liability of dollar_figure that under applicable tax_accounting principles is taken into account at the time of the applicable_asset_acquisition the consideration will be first reduced by dollar_figure the amount of class_i_assets the remaining consideration will be allocated as follows dollar_figure to class_ii_assets pro_rata according to fair_market_value resulting in a dollar_figure gain dollar_figure to the class_iii_assets pro_rata according to fair_market_value resulting in no gain_or_loss dollar_figure to the class_iv_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain dollar_figure to the class_v_assets pro_rata according to the fair_market_value resulting in no gain_or_loss dollar_figure to the class_vi_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain and the remaining dollar_figure to the class_vii_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain the character of the amounts of gain_or_loss recognized by the seller as well as any applicable holding periods is determined by the nature of the underlying assets sec_1 1t a 1060-1t c and 338-6t if under general tax principles there is a subsequent adjustment to the consideration that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date sec_1_1060-1t a 1060-1t c and 338-7t plr-119102-99 with respect to the plants’ qualified funds the federal tax treatment of the transaction is determined exclusively under sec_468a and the regulations thereunder with respect to the plants equipment operating_assets and assets of the nonqualified funds however these assets comprise a trade_or_business in seller’s hands and the basis buyers take in those assets will be determined wholly by reference to the buyers’ consideration thus seller’s transfer of the plants equipment operating_assets and assets of the nonqualified funds to buyers in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified funds is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder accordingly seller must allocate the consideration to the applicable assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically seller will first reduce the consideration received by the amount of class_i_assets it transfers in the transaction including any class_i_assets held in the nonqualified funds to the extent seller’s consideration exceeds the class_i_assets it transfers such excess will be allocated to the class_ii_assets then to the class_iii_assets then to the class_iv_assets then to the class_v_assets then to the class_vi_assets and finally to the class_vii_assets such consideration is allocated to each class of assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value the character and other attributes of the amounts of gain and loss are determined by that of the underlying assets accordingly on the sale of the plants and taxpayer’s interests in the assets in the decommissioning trust funds other than the assets in the qualified funds taxpayer’s gain_or_loss on each transferred asset will be the difference between the basis of the asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the corresponding regulations requested ruling seller’s amount_realized on each of the sales of a plant and associated assets will include the cash received from the buyers and the amount of the liabilities assumed by the buyer including the liability to decommission the plant reduced by the amount of such liability to be funded by the qualified nuclear decommissioning fund to the extent such liabilities are taken into account for federal_income_tax purposes sec_1001 provides that a seller’s amount_realized from the sale of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 provides that a seller’s amount_realized from the sale of property includes the amount of liabilities from which the seller is discharged as a result of the sale this may include debt and non-debt liabilities see 84_tc_1319 assumption of lessee’s repair liability plr-119102-99 was part of amount_realized on sale of leasehold as discussed with respect to ruling_request below the decommissioning liabilities from which taxpayer will be relieved are fixed and determinable as an owner and operator of nuclear plants taxpayer is required_by_law to provide for eventual decommissioning see cfr sec_50 because the transfers of the qualified funds by taxpayer to buyers will not be taxable transfers the amount of the liabilities assumed by buyers that are included in taxpayer’s amount_realized will not include the portion of the liability to decommission each of the plants attributable to the qualified funds on the date of the transfers accordingly taxpayer’s amount_realized from the sale of the plants and the assets in the decommissioning trust funds will include the cash received from buyers and the assumed_liabilities to the extent these liabilities are taken into account for federal_income_tax purposes this would include the amount of the decommissioning liability assumed by buyers with respect to each of the plants not including the portion of the liability to decommission the plants attributable to the plants’ qualified funds on the date of the transfer requested ruling seller will be entitled to a deduction equal to the total of any amounts treated as realized by the seller or otherwise recognized as income by the seller as a result of the buyers’ assumption of the liability to decommission the plants sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 makes clear that generally the all_events_test is not treated as having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1 a sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability sec_1_461-4 provides an exception to the general economic_performance rule for services where the taxpayer sells a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer’s trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to the liability occurs as the amount of the liability is properly included in the amount_realized on the sale by the taxpayer plr-119102-99 the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the all_events_test is satisfied in the instant case here the seller clearly has the obligation to decommission each of its plants the fact of the obligation arose many years ago at the time the seller obtained its license to operate each of the plants see c f_r section dollar_figure and sec_72 requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess the second prong of the all_events_test requires the amount of the liability to be reasonably determinable see sec_1_461-1 this prong is also satisfied in the instant case the amount of the seller’s decommissioning liability has been determined by experts in the nuclear decommissioning industry their calculations have been reviewed and accepted by both the nuclear regulatory commission nrc which is charged with ensuring that sufficient funds are available to decommission the plants and the federal energy regulatory commission ferc which is charged with ensuring that the ratepayers are not overcharged for their share of the decommissioning costs in addition there is also support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of sale sec_468a generally permits a current deduction for a ruling_amount based on estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is reasonable to conclude that the costs must also be sufficiently determinable to satisfy the second prong of the all_events_test given that the two prongs of the all_events_test are satisfied economic_performance with respect to the decommissioning liability occurs as of the date of the sale to the extent the liability is included in the seller’s amount_realized at that time the seller will be entitled to a deduction for the amount of its decommissioning liability associated with the plants expressly assumed by the buyers and included in the seller’s amount_realized accordingly to summarize the conclusions set forth above we reach the following conclusions in response to the taxpayers’ requested rulings neither the seller nor its qualified nuclear decommissioning funds will recognize gain_or_loss or otherwise take into account any income_or_deduction upon the transfer of the qualified nuclear decommissioning funds to the buyers as a result of the sales accordingly on the sale of the plants and taxpayer’s interests in the assets in the decommissioning trust funds other than the assets in the qualified funds taxpayer’s gain_or_loss on each transferred asset will be the difference between plr-119102-99 the basis of the asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the corresponding regulations the taxpayer’s amount_realized from the sale of the plants and the assets in the decommissioning trust funds will include the cash received from buyers and the assumed_liabilities to the extent these liabilities are taken into account for federal_income_tax purposes this would include the amount of the decommissioning liability assumed by buyers with respect to each of the plants not including the portion of the liability to decommission the plants attributable to the plants’ qualified funds on the date of the transfer given that the two prongs of the all_events_test are satisfied economic_performance with respect to the decommissioning liability occurs as of the date of the sale to the extent the liability is included in the seller’s amount_realized at that time the seller will be entitled to a deduction for the amount of its decommissioning liability associated with the plants expressly assumed by the buyers and included in the seller’s amount_realized this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the powers of attorney we are sending a copy of this ruling to your authorized representatives we are also sending a copy of this letter_ruling to the district_director of district sincerely charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries
